Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Louis Rychwalski, Jr., appeals from the district court’s order granting Defendants’ motion for summary judgment and denying relief on his 42 U.S.C. § 1983 (2006) civil rights action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rychwalski v. Clayton, No. 1:12-cv-02259-GLR, 2013 WL 3009301 (D.Md. June 14, 2013). We dispense with oral argument because the facts and legal contentions are adequately *202presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.